Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Detailed Action
Restriction/Election Requirement

This application contains claims directed to the following patentably distinct species:
Species I: embodiment I as seen in FIG. 3A.
Species II: embodiment II as seen in FIG. 3B.
Species III: embodiment III as seen in FIG. 3C.
Species IV: embodiment IV as seen in FIG. 4.
Species V: embodiment V as seen in FIG. 5.
Species VI: embodiment VI as seen in FIG. 6.
Species VII: embodiment VII as seen in FIG. 10.
Species VIII: embodiment VIII as seen in FIG. 11.
Species IX: embodiment IX as seen in FIG. 12.
Species X: embodiment X as seen in FIGS. 13.
Species XI: embodiment XI as seen in FIG. 18.
Species XII: embodiment XII as seen in FIG. 19.
Species XIII: embodiment XIII as seen in FIG. 20.
Species XIV: embodiment XIV as seen in FIG. 21.
o to about 90o with the first direction. For Species VI, the display apparatus may include at least one hole in at least a portion of the first conductive layer 215c. For Species VII, the concavo-convex surface 160a may include the plurality of protrusions formed with the plurality of protrusion axes GD along the fifth direction perpendicular to the fourth direction along which the plurality of protrusion axes GD are extended. For Species VIII, the plurality of protrusion axes GD may extend along the fourth direction forming an angle of about 90o with the first direction. For Species IX, the plurality of protrusion axes GD may be formed in a direction perpendicular to at least a portion of the first conductive layer 215c, and the concavo-convex surface 160a may include the plurality of protrusions formed with the plurality of protrusion axes GD as centers along the fifth direction in parallel with the first direction. For Species X, the o with the first direction. For Species XI, the display apparatus may include a second bending area 2BA, in addition to the first bending area 1BA. For Species XII, the first bending area 1BA is bent with the first bending axis 1BAX as the center and the 2BA is bent with the second bending axis 2BAX as another center, the edge of the first bending area 1BA in the direction of first area 1A may be arranged more toward the edge of the substrate 100 than an extended line of a first cutting line 1CL of the chamfered portion CP. For Species XIII, the display apparatus may include a third bending area 3BA and/or a fourth bending area 4BA in addition to the first bending area 1BA and the second bending area 2BA,  all of four corners may be bent in a display apparatus including four corners, the third bending area 3BA and the fourth bending area. For Species XIV, the first bending area 1BA and the second area 2A may be arranged not only in the second direction but also in an opposite direction. These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims there are no generic claims.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

2.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
3.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.